Order entered May 5, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00313-CR
                                No. 05-20-00316-CR
                                No. 05-20-00317-CR

                        HARVEY LEWIS SIMS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
           Trial Court Cause No. 219-83735-2018 (counts 1, 10 & 7)

                                      ORDER

      Before the Court is court reporter Robyn Rodriguez’s April 30, 2020 request

for an extension of time to file the reporter’s record. On March 18, 2020, the

district court notified us that a timely motion for new trial had been filed. Thus, the

reporter’s record is due June 26, 2020. In light of this, we DENY Ms. Rodriguez’s

request as premature.

                                               /s/   BILL PEDERSEN, III
                                                     JUSTICE